DETAILED ACTION
“Method for Forming a Moulding and mounding”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a deviation from a rotationally symmetrical basic form with reference to the press axis, this symmetrically deviating area extends over a wall section” (clm. 1, 17)
“a combination component formed from two mouldings” (clm. 14, 19)
“a second moulding deviating from the first moulding, particularly in form” clm. (14, 19)
“the first and second moulding delimit a cavity” (clm. 16)
must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Antecedent Basis -
In claim 10, the recitation “the extrusion press” Examiner suggests “an extrusion press”
In claim 14, line 1: “The method” Examiner suggests “A method”
In claim 14, line 4: “a method in claim 1” Examiner suggests “the method of claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a structure surrounding, particularly running round the press axis” renders the metes and bounds of the claim indefinite. The "particularly" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). Additionally, it is unclear what the recitation “running around the press axis” would impart upon the claim when compared to the previous limitation “surrounding;” how does “running around” differ from “surrounding”? Does the structure “run around” the press axis?
Regarding claim 1, the recitation “with normal vector running predominantly in the direction of the press axis” renders the metes and bounds of the claim confusing and indefinite; it is unclear what component the normal vector defined here is related to - the “structure”? The extensive base? The wall section? Additionally, the claim 17 recitation “on its side opposite the wall section” renders the metes and bounds of the claim indefinite because it is unclear which component “its” refers to - the “structure”? The extensive base? Appropriate clarification is required.
Regarding claim 1, the recitation “in which in an area of smallest wall thickness of the wall section at the transition to the base the quotient from this wall thickness in [mm] and an average curvature in [mm-1] formed at the transition is greater than 0.03, preferably greater than 0.1, more preferably greater than 0.3, particularly greater than -1] formed at the transition”? Are the walls curved - hence the “average curvature”? Is the quotient taken by dividing the thickness by the curvature, or by dividing the curvature by the thickness? Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present the broad limitation “greater than 0.03” is followed by “preferably greater than 0.1, more preferably greater than 0.3, particularly greater than 0.6” which are the narrower statements of the limitation. Are the features introduced by such narrower language (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims?
Additionally, claim 1 recites the additional broad recitation “less than 1.0”, and the claim also recites “preferably less than 0.85, particularly less than 0.7” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the 
Regarding claim 4, the phrases “particularly” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). Does the wall structure deviate completely from the rotationally symmetric basic structure? Is the wall structure polygonal, or is this an optional feature? 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least one”, and the claim also recites “preferably at least two, particularly at least four axes of symmetry” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "essentially" in claim 6 is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not What does it mean for the slug to “essentially match the basic form of the base”? Do the slug and the base have the same shape? Same outer dimensions? Same volume?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitations “less than 8%” (relative deviation) and “less than 3.6” (quotient), and the claim also recites “preferably less than 4%, particularly less than 2% relative deviation” (relative deviation) and “preferably 3.2, particularly 2.8” (quotient) which are the narrower statement of the range/limitations. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8, the phrase “particularly” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Does claim 8 require a forming tool closed on both sides, or a forming tool closed on only one side?
Regarding claim 9, the phrase “particularly” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear whether or not the elements must be pins. Additionally, the requisite positioning of the elements is not clearly defined. 
claim 11 recites the broad recitation “less than 2 s”, and the claim also recites “particularly less than 1.3 s, particularly less than 0.7 s” which are the narrower statements of the range/limitation.. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 13, the phrases “particularly” and “for example” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Does any subsequent processing fall within the scope of the claim, or do milling and/or drilling take place?
Regarding claim 14, the phrase “particularly” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). How does the recitation “which particularly consist of” differ from a recitation such as “which consist of”? Additionally, the scope of the phrase “a second moulding deviates from the first moulding, particularly in its form” is unascertainable; does any moulding different from that defined by claim 1 fall within the scope of the claim? What does it mean to deviate “particularly” in form?
Regarding claim 16, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed 
Regarding claim 17, the recitation “with normal vector running predominantly in the direction of the press axis” renders the metes and bounds of the claim confusing and indefinite; it is unclear what component the normal vector defined here is related to - the “structure”? The extensive base? The wall section? Additionally, the claim 17 recitation “on its side opposite the wall section” renders the metes and bounds of the claim indefinite because it is unclear which component “its” refers to - the “structure”? The extensive base? Appropriate clarification is required.
Regarding claim 17, the recitation “in which in an area of smallest wall thickness of the wall section at the transition to the base the quotient from this wall thickness in [mm] and an average curvature in [mm-1] formed at the transition is greater than 0.03, preferably greater than 0.1, more preferably greater than 0.3, particularly greater than 0.6” renders the metes and bounds of the claim confusing and indefinite. First, what is “the quotient from this wall thickness in [mm] and an average curvature in [mm-1] formed at the transition”? Are the walls curved - hence the “average curvature”? Is the quotient taken by dividing the thickness by the curvature, or by dividing the curvature by the thickness? Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present the broad limitation “greater than 0.03” is followed by “preferably greater than 0.1, more preferably greater than 0.3, particularly greater than 0.6” which are the narrower statements of the limitation. Are the features introduced by such narrower language (a) 
Additionally, claim 17 recites the additional broad recitation “less than 1.0”, and the claim also recites “preferably less than 0.85, particularly less than 0.7” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 18, the recitation “the moulding according to claim 1” renders the scope of the claim indefinite; Examiner notes that claim 1 is drawn to “a method for forming a moulding” rather than “a moulding;” should claim 18 depend upon claim 17 rather than claim 1? Furthermore, the recitation “further form characteristics resulting from process steps in its production” renders the metes and bounds of the claim indefinite as it is unclear what characteristics the Applicant is trying to claim for the moulding/method, any characteristics may be derived from “process steps in its production.”
Regarding claim 19, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). How does the recitation “which particularly consist of” differ from a recitation such as “which consist of”? Additionally, the scope of the phrase “a second moulding deviates from the first moulding, particularly in its form” is unascertainable; does any moulding different from that defined by claim 17 fall within the scope of the claim? What does it mean to deviate “particularly” in form?
Claims 3, 10, 12, and 15 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (FR-1599466-A; Reference is made to the attached machine translation) in view of Chalandon (GB-2527203-A; reference is made to the attached machine translation).
Regarding Claim 1
Boucher discloses a method for forming a moulding (fig. 3) from a light metal or a light metal alloy by extrusion of a slug (ln. 13-14) carried out along a press axis (as shown in fig. 3), 
wherein in at least one area the moulding (fig. 3-fig. 4) is formed with a deviation (13) from a rotationally symmetrical basic form with reference to the press axis, this symmetrically deviating area (13) extends over a wall section (annotated; the deviation extends vertically over a portion of the wall section) of the moulding formed by indirect cup extrusion, with normal vector (annotated) running predominantly orthogonally to the press axis (Examiner notes that as seen in fig. 4, the press axis runs into and out of the page at the center of the moulding), and 
in the same extrusion process a structure (annotated fig. 3) surrounding, the normal vector of the structure is considered to be a vector running in the direction that the structure has been extruded), on its side opposite the wall section.
Boucher does not specify the dimensions of the moulding formed by the method, and thus does not specify that: an area of smallest wall thickness of the wall section at the transition to the base the quotient from this wall thickness in [mm] and an average curvature in [mm-1] formed at the transition is greater than 0.03, preferably greater than 0.1, more preferably greater than 0.3, particularly greater than 0.6 and/or, seen in {00292349 }5the circumferential direction, in an at least predominant area of the base wall transition the ratio of wall thickness to base thickness is less than 1.0, preferably less than 0.85, particularly less than 0.7. 
 Chalandon teaches another method of extruding a moulding from a light metal alloy (¶053) wherein a transition section (14) between a wall (11) and a base (annotated) of the moulding is curved at a specified a radius of curvature (r). The radius of curvature (r) is selected based on the Inner Diameter (ID) of the moulding. (¶015). The wall thickness (a) is also specified. In Example 1, the wall thickness (a) is 5 mm, while the radius of curvature (r) is 16 mm; thus, the quotient a/r = 0.3125. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Boucher wherein the quotient from the wall thickness in [mm] and an average curvature in [mm-1] formed at the transition is greater than 0.03, preferably greater than 0.1, more preferably greater than 0.3. One of ordinary skill in the art would have been motivated to formulate the method in this manner because carrying out backward extrusion of a moulding wherein the wall thickness and transition section radius of curvature are related by such quotient is known in the art, as taught by Chalandon. Selecting the dimensions of a moulding to be formed by a known method would be carried out through the course of routine engineering experimentation and practice based on the moulding’s desired application. 

    PNG
    media_image1.png
    597
    587
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    595
    media_image2.png
    Greyscale

Regarding Claim 3:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein the wall section (annotated) is part of a wall structure running round the press axis (as in fig. 3-4).  
Regarding Claim 4:
Boucher in view of Chalandon teaches the method according to claim 3.
Boucher further teaches wherein the contour of the wall structure (annotated fig. 4) deviates predominantly and particularly completely from a rotationally symmetrical basic form (Examiner notes that the “basic form” of the wall structure would be a cylindrical wall structure without deviations (13/14/15/16/17), such cylindrical wall structure has rotational symmetry about the press axis) with reference to the press axis and is particularly polygonal in form (Examiner notes that while the wall structure of Boucher is not polygonal in form, this limitation is considered optional due to the recitation “particularly”).

    PNG
    media_image3.png
    827
    912
    media_image3.png
    Greyscale

Regarding Claim 5:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein the basic form of the base (10: a round plate) and/or the contour of the wall structure (annotated) is/are symmetrical with reference to at least one, preferably at least two, particularly at least four axes of symmetry (at least the “basic structure” of the base (10) meets these claim limitations, as shown in fig. 4). {00292349 }6  
Regarding Claim 6:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein the basic form of the slug essentially matches the basic form of the base (ln. 74-75: the slug is a laminated metal bar).  
Regarding Claim 8:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein a forming tool (2/3/4, fig. 1) closed on one side, particularly on two sides is used (Examiner notes that the forming tool (2/3/4) is closed at least at a side where it contacts the wall structure - where the frame (3) is in contact with punch (4), as in fig. 1).
Regarding Claim 9:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein one or several particularly pin-type form elements (14/15; fig. 4) are formed by solid extrusion on the base, particularly on the side of the wall section (annotated), particularly decentralized from the middle of the base (10; Examiner notes that the guides 14/15 are considered “pin-type” as they are elongated, these guides (14/15) extend from collar (18, part of base (10)) adjacent and contacting the wall section).  
Regarding Claim 10:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein the slug and/or working {00292349 17surfaces of the extrusion press carrying out extrusion are provided with lubricant (ln. 74-76).  
Regarding Claim 12:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein, seen in the direction of the press axis, the wall structure and the surrounding structure are aligned with each other (as shown in annotated fig. 4).  
Regarding Claim 13:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches wherein subsequent processing of the moulding is carried out following extrusion (the moulding is connected to another moulding following extrusion; ln. 70-73; Examiner notes that the recitation “particularly subsequent machine processing by milling and/or drilling for example” does not impart further limitation upon the claim as presently recited).
Regarding Claim 14:
Boucher in view of Chalandon teaches the method according to claim 1, wherein a first moulding (fig. 3) is formed;
Boucher further teaches a method for producing a combination component formed from two mouldings (moulding of figs. 3/4 and moulding of figs. 7/8), particularly consisting of the same light metal or the same light metal alloy (ln. 13-14), 
in which the first moulding (figs. 3/4) is formed according to the method in claim 1 and a second moulding (figs. 7/8) deviating from the first moulding, particularly in its 
Regarding Claim 15:
Boucher in view of Chalandon teaches the method according to claim 14.
Boucher further teaches wherein the relevant connecting area is made weldable (Examiner notes that the corresponding ends of the first and second mouldings are considered “weldable” because they are made of aluminum and contact each other when the first and second mouldings are connected to one another).
Regarding Claim 16:
Boucher in view of Chalandon teaches the method according to claim 13.
Boucher further teaches wherein in the connected state the first and second moulding delimit a cavity (11 of fig. 3 is enclosed between the ends of the moulding of figs. 3/4  and the moulding of figs. 7/8) and, apart from access points provided, the cavity is sealed tight (ln. 61-73; Examiner notes that the limitation “particularly gas tight” does not impart further limitation upon the claim as presently recited).
Regarding Claim 17:
Boucher discloses an extruded moulding (fig. 3) made of a light metal or light metal alloy (ln. 13-14),
wherein in at least one area the moulding (fig. 3-fig. 4) is formed with a deviation (13) from a rotationally symmetrical basic form with reference to the press axis, this symmetrically deviating area (13) extends over a wall section (annotated; the deviation extends vertically over a portion of the wall section) of the moulding formed by indirect cup extrusion, with normal vector (annotated) running predominantly orthogonally to the press axis (Examiner notes that as seen in fig. 4, the press axis runs into and out of the page at the center of the moulding), and 
in the same extrusion process a structure (annotated fig. 3) running round the press axis is formed by direct cup extrusion or direct hollow extrusion is formed on an extensive base (10) of the moulding (fig. 3) adjacent to the wall section (as shown), with normal vector (annotated fig. 3) running predominantly in the direction of the press axis (the normal vector of the structure is considered to be a vector running in the direction that the structure has been extruded), on its side opposite the wall section.
Boucher does not specify the dimensions of the moulding, and thus does not specify that in which in an area of smallest wall thickness of the wall section at the transition to the base the quotient from this wall thickness in [mm] and an average curvature in [mm'] formed at the transition is greater than 0.03, preferably greater than 0.1, more preferably greater than 0.3, particularly greater than 0.6 and/or, seen in the circumferential direction, in an at least predominant area of the base-wall transition the ratio of wall thickness to base thickness is less than 1.0, preferably less than 0.85, particularly less than 0.7.  
Chalandon teaches another extruded moulding made of a light metal alloy (¶053) wherein a transition section (14) between a wall (11) and a base (annotated) of the moulding is curved at a specified a radius of curvature (r). The radius of curvature (r) is selected based on the Inner Diameter (ID) of the moulding. (¶015). The wall thickness (a) is also specified. In Example 1, the wall thickness (a) is 5 mm, while the radius of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the moulding of Boucher wherein the quotient from the wall thickness in [mm] and an average curvature in [mm-1] formed at the transition is greater than 0.03, preferably greater than 0.1, more preferably greater than 0.3. One of ordinary skill in the art would have been motivated to construct the moulding in this manner because carrying out backward extrusion of a moulding wherein the wall thickness and transition section radius of curvature are related by such quotient is known in the art, as taught by Chalandon. Selecting the dimensions of a moulding to be formed by a known method would be carried out through the course of routine engineering experimentation and practice based on the moulding’s desired application. 
Regarding Claim 18:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher further teaches that the moulding has further form characteristics resulting from process steps in its production (for instance, the homogenous structure of the moulding; ln. 23-27)
Regarding Claim 19:
Boucher in view of Chalandon teaches the first moulding formed according to claim 17.
Boucher further teaches a method for producing a combination component formed from two mouldings (moulding of figs. 3/4 and moulding of figs. 7/8), particularly consisting of the same light metal or the same light metal alloy (ln. 13-14), 

in which the first and second moulding are designed for connecting to each other, arranged one behind the other in the direction of the press axis (ln. 69-73).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher (FR-1599466-A) in view of Chalandon (GB-2527203-A) - as applied to claim 1, above - in further view of Xia (NPL Titled: “Impact Extrusion Press”).
Regarding Claim 11:
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher does not specify wherein several of the same type of these mouldings are produced at intervals of less than 2 s, particularly less than 1.3 s, particularly less than 0.7 s.  
Xia discloses a reverse extrusion press which forms aluminum cans (description: ¶2) at intervals of less than 1.3 seconds (0:09-0:20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Boucher wherein several of the same type of mouldings are produced at intervals of less than 2 s, , particularly less than 1.3 s. One of ordinary skill in the art would have been motivated to carry out the method of Boucher in view of Chalandon at such speed because carrying out aluminum extrusion at similar speeds is known in the art, as shown by Xia (0:09-0:20), and quick cycle times result in the production of a large number of products, as .
Allowable Subject Matter
Claims 2 and 7 - as best understood - would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 2 -
Boucher in view of Chalandon teaches the method according to claim 1.
Boucher does not specify wherein the quotient is greater than 1/10000 of the surface of the base area measured in [mm2], preferably greater than 1/4000 of this surface, particularly 1/1000 of this surface.  
Chalandon teaches the method of extruding a moulding from a light metal alloy (¶053) wherein the inner diameter of the cylindrical die is 140 mm (thus the area of the base is approximately 15393.8 mm2, and 1/10000 of the area is 1.539). The quotient - as explained in reference to claim 1, above - is 0.3125. 
The quotient of Chalandon is not greater than 1/10000 of the surface of the base area, and neither Boucher, Chalandon, nor any other prior art of record suggests that such dimensioning should be carried out. In the Specification, the Applicant has set forth criticality for this dimensioning by stating “This results in good flow behaviour at the transition from the base to the wall section from the force applied by the press ram” (Pg. 4, ln. 1-2). Modification of the method of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show extrusion devices/mouldings with features similar to those of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725